         Case 1:18-cv-01621-TSC Document 19 Filed 01/31/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                      )
 FIX THE COURT                                        )
                                                      )
                                           Plaintiff, )
                                                      )
                                                      )
                                                      )
 v.                                     )                   Case No. 18-cv-1621 (TSC)
                                        )
 U.S. NATIONAL ARCHIVES AND RECORDS )
 ADMINISTRATION,                        )
                                        )
                             Defendant. )


                   JOINT STIPULATION OF VOLUNTARY DISMISSAL

       The parties hereby inform the Court that the parties have resolved all outstanding issues

relating to Defendant’s productions; Defendant has completed its response to Plaintiff’s FOIA

requests; and there are no issues remaining in dispute. Therefore, pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), Plaintiff Fix the Court and the U.S. National Archives and

Records Administration, by and through their undersigned counsel, hereby stipulate to the

dismissal of this action, with each side to bear its own costs, attorneys’ fees, and expenses.



Dated: January 31, 2019                              Respectfully submitted,


JOSEPH H. HUNT                                       /s/ Elizabeth France
Assistant Attorney General                           Elizabeth France, D.C. Bar #999851
                                                     John E. Bies, D.C. Bar No. 483730
                                                     Austin R. Evers, D.C. Bar No. 1006999
ELIZABETH J. SHAPIRO                                 Katherine M. Anthony, MA Bar No. 685150*
Deputy Director, Federal Programs Branch             (admitted pro hac vice)

/s/ Rebecca M. Kopplin                               AMERICAN OVERSIGHT
REBECCA M. KOPPLIN                                   1030 15th Street NW, B255
Trial Attorney (California Bar No. 313970)           Washington, DC 20005

                                                 1
         Case 1:18-cv-01621-TSC Document 19 Filed 01/31/19 Page 2 of 2



United States Department of Justice           (202) 897-2465
Civil Division, Federal Programs Branch       beth.france@americanoversight.org
1100 L Street, NW                             john.bies@americanoversight.org
Washington, DC 20005                          austin.evers@americanoversight.org
Phone: (202) 514-3953                         katherine.anthony@americanoversight.org
Facsimile: (202) 616-8570
Email: Rebecca.M.Kopplin@usdoj.gov            Counsel for Plaintiff

Counsel for Defendant




                                          2
